Exhibit 10.15
Amendment No: CING7866.A.001 TO SOW No: GASOW-STAR100606-00
MSA No: GAMSA-STAR081106-00

      *   Material has been omitted pursuant to a request for confidential
treatment and such material has been filed separately with the Securities and
Exchange Commission. An asterisk within brackets denotes omissions.

AMENDMENT NO.
CING7866.A.001
TO GASOW-STAR100606-00
This Amendment, effective on the date when signed by the last Party (“Effective
Date”), and amending Statement of Work GASOW-STAR100606-00 to that certain
Master Services Agreement GAMSA-STAR081106-00 is by and between StarTek USA Inc.
(“StarTek”) and AT&T Mobility LLC (“AT&T” f/k/a Cingular Wireless LLC a Delaware
Limited Liability Company), each of which may be referred to in the singular as
“Party” or in the plural as “Parties.”
WITNESSETH
WHEREAS, StarTek and AT&T entered into Statement of Work GASOW-STAR100606-00 to
that certain Master Services Agreement GAMSA-STAR081106-00; and
WHEREAS, StarTek and AT&T desire to amend the Statement of Work as hereinafter
set forth.
Now, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, the Parties hereto agree as follows:
The terms and conditions of Statement of Work GASOW-STAR100606-00 in all other
respects remain unmodified and in full force and effect.
1. Section 1 (“SCOPE OF WORK”), of the Statement of Work is amended to include
the following new subsection:
1.2.

  III.   Tier 2 Voice Data Troubleshooting

  a.   Handle customer questions, complaints, and billing inquiries with the
highest degree of courtesy and professionalism to resolve customer issues with
one call resolution.

  b.   Offer alternative solutions where appropriate with the objective of
retaining customer’s business.

  c.   Handle business transactions in connection with activation of new
customer accounts on a computer terminal.

  d.   Communicate with customers using web-based tools and demonstrates the
associated proficiency in typing and grammar.

  e.   Make financial decisions to protect/collect revenues and adjusts customer
accounts.

 

 



--------------------------------------------------------------------------------



 



Amendment No: CING7866.A.001 TO SOW No: GASOW-STAR100606-00
MSA No: GAMSA-STAR081106-00

  f.   Respond to internal calls from all levels of the Business Customer
Services organization.

  g.   Provide detailed troubleshooting and education to representatives in the
areas of systems, equipment, and network issues.

  h.   Support call types including but not limited to GSM, GPRS – including
MMS, SMS, WAP protocols, TDMA, AT&T billing systems, PTT, Answer Tones, and UMTS
network technologies.

  i.   Submit /clarify cases to higher tier network teams when necessary.

  j.   Open, maintain, escalate and close clarify cases as necessary.

  k.   Communicate with external customers when troubleshooting and resolving
customer issues.

  l.   Track and report technical problems and trends.

  m.   Notification of issues and outages to customer facing groups through
Dashboard, END, CSP, and Primus.

  n.   Accept transfers from the rest of AT&T Care related to complex Wireless
Data service issues.

  o.   Aid customers in the troubleshooting and configuration of AT&T software
such as PC cards, RIM Blackberry, Personal Digital Assistants and laptop
computers.

  p.   Assess and complete troubleshooting on the AT&T wireless data network
(GPRS / EDGE).

  q.   Provide best-in-class customer service and advanced product support to
AT&T Mobility Laptop Connect customers.

  r.   Laptop Connect subscriber call types supported on this ANS incoming call
queue include but are not limited to tethering via Communication Manager, Dell,
SONY and other manufacturer embedded modem laptops, Apple compatible modem and
air card equipment, Sierra Wireless Watcher, Dial Up Networks, all PC card
products and related error messages.

  s.   Accept transfers from internal AT&T Mobility departments related to
complex wireless data service issues.

  t.   Product support includes but is not limited to AT&T Mobility provided
equipment, standard hardware operating systems, AT&T Mobility provided
applications, the AT&T Mobility data network (GPRS/EDGE/UMTS), application
gateways and customer application servers.

  u.   Troubleshoot and escalate undocumented wireless data issues for research
and resolution. 

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates,
and third party representatives, and StarTek except under written agreement by
the contracting Parties.

 

2



--------------------------------------------------------------------------------



 



Amendment No: CING7866.A.001 TO SOW No: GASOW-STAR100606-00
MSA No: GAMSA-STAR081106-00

2.   Exhibit B (“PRICE”), of the Statement of Work is amended to include the
following new pricing for the Tier 2 Voice Data Troubleshooting scope of work
described above.

Tier 2 Technical Support   $   [*]

IN WITNESS WHEREOF, the Parties have caused this Amendment to Statement of Work
GASOW-STAR100606-00 to be executed, which may be in duplicate counterparts, each
of which will be deemed to be an original instrument, as of the date the last
Party signs.

                  StarTek USA Inc.   AT&T Mobility LLC    
 
               
By:
  /s/ Patrick M. Hayes   By:   /s/ Karen Tays    
 
                Printed Name: Patrick M. Hayes   Printed Name: Karen Tays    
Title: CEO   Title: Senior Contract Manager     Date: 16 April 08   Date: 4/3/08
   

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates,
and third party representatives, and StarTek except under written agreement by
the contracting Parties.

 

3